   Case: 5:21-cv-00107-DCR Doc #: 1 Filed: 04/28/21 Page: 1 of 4 - Page ID#: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION
                                   Electronically Filed
                             Removed from Jessamine Circuit Court
                                Civil Action No. 21-CI-00176


BANKS ENGINEERING, INC.             )
                                    )
            Plaintiff,              )
v.                                  )     CIVIL ACTION NO:
                                    )
NATIONWIDE MUTUAL INSURANCE )
COMPANY AND NATIONAL                )
CASUALTY COMPANY                    )
                                    )
            Defendant.              )
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________


       Come now the Defendants, Nationwide Mutual Insurance Company (“Nationwide”) and

National Casualty Company (“National Casualty”), by counsel, and pursuant to 28 USC §

1441(a) and 1446 assert the following grounds for removing the above-styled action from the

Jessamine Circuit Court to the United States District Court, Eastern District of Kentucky,

Lexington Division:

       1. On or about March 30, 2021, Plaintiff filed and initiated the present action against

           Defendants seeking a declaratory judgment that they have a duty to defend and

           indemnify Plaintiff for a claim made under an architects and engineers professional

           liability insurance policy issued by National Casualty. A copy of the Complaint, and

           all other process, pleadings and orders served upon Defendants are attached at Exhibit

           A.

                                                1
      Case: 5:21-cv-00107-DCR Doc #: 1 Filed: 04/28/21 Page: 2 of 4 - Page ID#: 2




           2. At all times relevant hereto, the Plaintiff is and was a corporation incorporated under

                the laws of Kentucky with a principal place of business in Jessamine County, Kentucky

                and which provides engineering and land surveying services.1

           3. At all times relevant hereto, Defendants are and were Ohio foreign corporations

                authorized to do business in Kentucky and with a principal place of business and home

                office in Columbus, Ohio.

           4. At the time Plaintiff commenced its action and at all times relevant hereto, there has

                been complete diversity of citizenship between Plaintiff and Defendants.

           5. Plaintiff’s Complaint seeks a declaration that Defendants are obligated to provide it a

                defense and indemnification for liability it may have arising from a lawsuit filed against

                Plaintiff and others in the Jessamine Circuit Court, Civil Action No. 20-CI-00182 (“the

                state court action”). In that suit, the Plaintiffs, Boone Development, LLC and Via Vitae

                Development, LLC d/b/a James Monroe Homes (“James Monroe”) seek damages from

                Plaintiff for its alleged professional negligence in providing engineering and consulting

                services related to the development of certain real property in Jessamine County,

                Kentucky. A copy of the Complaint from the state court action is attached as Exhibit

                B.

           6. Plaintiff’s January 13, 2016 Proposal for the project projected fees of approximately

                $125,000.2

           7. In the state court action, James Monroe alleges that Plaintiff “abandoned the project,”

                failed to provide contracted services, retained payment to which it was not entitled,

                demanded payment for services that were not provided, made changes to the


1
    Complaint, ¶ 1.
2
    Exhibit 1 to Exhibit B.

                                                      2
    Case: 5:21-cv-00107-DCR Doc #: 1 Filed: 04/28/21 Page: 3 of 4 - Page ID#: 3




             construction plans without approval and caused James Monroe to engage engineering

             services from another party to finish the project at additional cost.3

        8. In the state court action, James Monroe brings claims against Plaintiff for breach of

             contract, unjust enrichment and professional negligence.4

        9. In the state court action, James Monroe seeks: (1) a refund of all or part of sums already

             paid to Plaintiff, including one payment of $40,000 and another of “more than

             “$76,000” for services that were not provided5; (2) damages for the “increased

             expense” associated with retaining a different engineering firm to finish the project6;

             (3) “an award of all damages sustained” including those that may arise from the

             possibility that James Monroe may be obligated to post a bond of at least $212,498.80

             for a construction of a box culvert on the property as a result of Plaintiff’s negligence

             and breach of contract7; (4) a declaration that it does not owe Plaintiff for additional

             invoices submitted to it8 and (5) costs and attorney’s fees.

        10. The policy of insurance issued to Plaintiff by National Casualty includes liability limits

             of $2,000,000 each claim. A copy of the declarations page for the policy is attached as

             Exhibit C.

        11. Nationwide did not issue Plaintiff’s Policy and should be dismissed from this action.

        12. The amount in controversy in this action exceeds the sum or value of $75,000,

             exclusive of interest and costs, as required by 28 USC § 1332(a).




3
  Exhibit B, “Factual Allegations,” ¶ E; Count VI; Count VII and Count VIII.
4
  Id., Count VI, Count VII and Count VIII.
5
  Id., ¶¶ 16, 17, 100, 102; ad damnum ¶ 2.
6
  Id., ¶¶ 103; ad damnum ¶ 3.
7
  Id., ¶ 46, ad damnum ¶ 3.
8
  Id., ¶ 101; ad damnum ¶ 2.

                                                        3
   Case: 5:21-cv-00107-DCR Doc #: 1 Filed: 04/28/21 Page: 4 of 4 - Page ID#: 4




       13. Pursuant to 28 USC § 1446(b)(3), Defendants have removed this action within thirty

           (30) days of their receipt “of a copy of an amended pleading, motion, order or other

           paper from which it may first be ascertained that the case is one which is or has become

           removable.”

       14. Notice of this removal has been filed with the Clerk of the Jessamine Circuit Court and

           served on Plaintiff’s counsel.

                                                      Respectfully submitted,

                                                      KOPKA PINKUS DOLIN, PC
                                                      301 East Main Street, Suite 400
                                                      Lexington, KY 40507
                                                      Phone: (859) 368-8999
                                                      Fax: (859) 368-8772
                                                      Email: bemoore@kopkalaw.com
                                                             drconley@kopkalaw.com

                                                      BY: /s/ Bradly E. Moore
                                                         BRADLY E. MOORE (KBA #87368)
                                                         DIANE R. CONLEY (KBA # 86047)
                                                         Counsel for Defendants


                                CERTIFICATE OF SERVICE:
       I hereby certify that on the 28th of April, 2021, I electronically filed this document
through the ECF system, and mailed a true and correct copy of this document to:


       David Russell Marshall
       P.O. Box 153
       Keene, Kentucky 40339
       Counsel for Plaintiff
                                                       /s/ Bradly E. Moore
                                                      BRADLY E. MOORE
                                                      DIANE R. CONLEY
                                                      Counsel for Defendants




                                                 4
